Citation Nr: 0405881	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  96-47 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to service connection for a respiratory 
disorder for accrued benefits purposes.

3.  Entitlement to service connection for post-traumatic 
arthritis for accrued benefits purposes. 

4.  Entitlement to service connection for dysentery for 
accrued benefits purposes.

5.  Entitlement to an increased rating for shell fragment 
wound residuals of the left hand for accrued benefits 
purposes. 



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from January 1944 to June 1945.  The appellant is 
the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the issues on 
appeal.

In a decision, dated September 3, 2002 the Board denied the 
issues listed on appeal.  The appellant brought a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an Order dated May 7, 2003, the CAVC 
vacated the Board's September 2002 decision as to the issues 
on appeal and remanded the matters to the Board for further 
action in compliance with the CAVC's order and a May 2003 
Joint Motion for Remand (Joint Motion).  A copy of the 
Court's decision has been incorporated into the veteran's 
claims folders.  

In a January 2004 written argument submitted to the Board, 
the appellant's attorney raised the issue of entitlement to 
special monthly compensation for loss of use of the left hand 
for accrued benefits purposes.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's Order and Joint Motion direct the Board to 
provide the appellant with notice of the allocation of the 
burdens of obtaining evidence necessary to substantiate her 
claims in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A §§ 5102, 5103, 5103A, 5107 (West 
2002)) and Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With regard to the claim for entitlement to an increased 
rating for shell fragment wound residuals of the left hand, 
for accrued benefits purposes, the Joint Motion noted that 
the VA was required to consider whether the veteran was 
entitled to an additional separate rating for other 
manifestations of his left hand shell fragment wound injury, 
to include tender and painful scars.

A review of the medical evidence of record reflects that 
there are conflicting private and VA treatment reports 
addressing the etiological relationship, if any, between the 
veteran's fatal pulmonary fibrosis and his active service, to 
include his period of interment as a POW during World War II.  
A review of the March 1995 and July 1997 opinions of A.T.S., 
M.D. and September 1998 VA opinion reflect that neither 
examiner provided any rationale or medical reasoning for his 
respective opinion.  In addition, the September 1998 VA 
opinion fails to discuss post-service medical evidence which 
is supportive of the appellant's claims (see March 1995 and 
July 1997 opinions of A.T.S., M.D).  In light of the 
aforementioned private and VA medical evidence, the Board 
finds that an additional VA opinion addressing the cause of 
the veteran's death is warranted prior to final appellate 
review of the appellant's claims.

In addition, in a January 2004 written argument submitted to 
the Board, the appellant's attorney indicated that, during 
his lifetime, the veteran had received treatment from 
Northeast Michigan Pulmonary Associates in Saginaw, Michigan, 
and that the records could be relevant to the appellant's 
claim for service connection for the cause of the veteran's 
death.  

Therefore, in order to fully and fairly adjudicate the 
appellant's claims, this case is REMANDED to the RO for the 
following action:

1.  Review the claims folders and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the appellant's 
claims for service connection for the 
cause of the veteran's death, entitlement 
to service connection for a respiratory 
disorder for accrued benefits purposes, 
entitlement to service connection for 
post-traumatic arthritis for accrued 
benefits purposes, entitlement to service 
connection for dysentery for accrued 
benefits purposes, and entitlement to an 
increased rating for shell fragment wound 
residuals of the left hand for accrued 
benefits purposes.  The notice must be 
specific to the claims on appeal.

2.  After securing the necessary 
authorizations from the appellant, the RO 
should attempt to obtain all reports of 
treatment of the veteran for his fatal 
pulmonary fibrosis from Northeast 
Michigan Pulmonary Associates, Saginaw, 
Michigan.  The RO should ensure that its 
efforts to obtain the identified records 
are fully documented in the claims 
folders.  If private treatment is 
reported and those records are not 
obtained, the appellant and her attorney 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  If these records are not 
available, documentation as to this must 
be contained in the claims folders.  

3.  After the development requested above 
has been performed, the RO is requested 
to have a qualified VA physician (other 
than the VA physician who submitted the 
opinion in September 1998) review all of 
the medical and other pertinent evidence 
in the claims folders including the 
veteran's death certificate, the 
September 1998 VA opinion (which is 
unfavorable to the appellant's claims) 
and the March 1995 and July 1997 opinions 
of, A.T.S., M.D (which are favorable), 
and have him/her reconcile the 
differences of the aforementioned 
opinions.

The designated VA physician who reviews 
the veteran's claims folders must provide 
an opinion as to whether it is at least 
as likely as not that a service-connected 
disability contributed substantially or 
materially to cause death, combined to 
cause death, or aided or lent assistance 
to the production of death.  The 
physician must also provide an opinion as 
to whether there is any other condition 
related to his service in the military, 
including his internment as a POW, which 
could be considered a contributory cause 
of his death.  Review should not be 
limited to the specific questions 
indicated in this remand but should 
include discussion of any other pertinent 
medical issue which is reasonably raised 
by the evidence.  Complete rationales and 
bases should be provided for any opinions 
given or conclusions reached.  If any of 
the requested findings and/or opinions 
cannot be provided, the reasons therefore 
should be indicated in the claims 
folders.  The claims folders and a copy 
of this remand must be provided to the 
physician.  The requested opinion must 
reflect that a review of the claims 
folders was made. 

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

5.  Then, the RO should re-adjudicate the 
issues on appeal, to include whether an 
additional separate rating is warranted 
for other manifestations of the shell 
fragment wound residuals of the left 
hand, to include scars, for accrued 
benefits purposes.  If any benefit sought 
on appeal remains denied, the appellant 
and her attorney should be provided with 
an appropriate supplemental statement of 
the case (SSOC) and given the opportunity 
to respond within the applicable time 
period before the claims folders are 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



